NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

JOHN T. PATRICK,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D15-5449
                                   )
RICHARD HESS and MEREDITH          )
HESS, husband and wife, and        )
LUCRE, INC., a Nevada corporation, )
                                   )
           Appellees.              )
________________________________ )

Opinion filed March 3, 2017.

Appeal from the Circuit Court for Lee
County; Keith R. Kyle, Judge.

Robert L. Donald of Law Office of
Robert L. Donald, Fort Myers, for
Appellant.

Elisa S. Worthington of Elisa S.
Worthington, P.A., Pineland, for
Appellees.

PER CURIAM.

             We affirm the order on appeal requiring sale of the homestead property

because it cannot be practically divided. Our affirmance is without prejudice to any

argument appellant may have with regard to the allocation of the proceeds of the sale.

             Affirmed.

NORTHCUTT, KHOUZAM, and LUCAS, JJ., Concur.